Order entered November 14, 2022




                                     In The
                            Court of Appeals
                     Fifth District of Texas at Dallas

                             No. 05-22-00943-CV

                 BRP-ROTAX GMBH & CO. KG, Appellant

                                       V.

          SHEEMA SHAIK AND TOUSEEF SIDDIQUI, Appellees

               On Appeal from the County Court at Law No. 5
                           Dallas County, Texas
                   Trial Court Cause No. CC-19-03101-E

                                    ORDER

      This is an appeal from the trial court’s September 6, 2022 order denying

appellant’s special appearance. The reporter’s record has been filed; the clerk’s

record is due November 18, 2022.

      Before the Court is the parties’ November 9, 2022 joint advisory in which

they inform the Court that the trial court has withdrawn the appealed order and

scheduled a status conference for November 16, 2022.            In light of the

circumstances, we SUSPEND the deadline for the filing of the clerk’s record and
ORDER a motion to dismiss the appeal or a status report be filed no later than

November 21, 2022.

      We DIRECT the Clerk of the Court to send a copy of this order to Dallas

County Clerk John F. Warren and the parties.

                                           /s/   ROBERT D. BURNS, III
                                                 CHIEF JUSTICE